EXHIBIT 10.35

 

Summary of Executive Bonus Plan

(adopted March 22, 2011)

 

On March 22, 2011, the Compensation Committee of our Board of Directors
approved, effective March 27, 2011, increases to the base salary annual rates of
pay for our executive officers and adopted new executive incentive bonus plans
for our executive officers to be effective for the fiscal year ending
December 31, 2011 in replacement of prior executive bonus plans, previously
adopted on August 18, 2010 for fiscal year ending December 31, 2010. The base
salary rate increases include an increase for Frank Khulusi, Brandon LaVerne,
Kristin Rogers, Robert Newton and Joseph Hayek, respectively, from $807,919,
$279,414, $339,414, $304,414 and $255,194, to $833,000, $317,500, $350,000,
$317,500 and $263,000.

 

The new executive incentive bonus plans were adopted by the Compensation
Committee after consideration by the Committee of our compensation philosophies,
principles and processes as described in our Annual Report on Form 10-K/A for
the fiscal year ended December 31, 2009 filed with the Securities and Exchange
Commission on April 30, 2010. These philosophies, principles and processes
provide for periodic review by the Committee of the performance of our executive
officers, the components of their compensation and the effectiveness of our
compensation programs in rewarding the contributions of our executive officers
towards enhancing our specific business goals while retaining and motivating
high quality individuals. In adopting the new executive incentive bonus plan for
the fiscal year ending December 31, 2011, the Committee considered a report from
an independent third party compensation consultant, Towers Watson, together with
other recent competitive market data.

 

The general executive incentive bonus plan covers the following executive
officers, with applicable incentive targets under the plan indicated as a
percentage of base salary for each as follows: Frank F. Khulusi, Chairman,
President and Chief Executive Officer — 50% of base salary; Brandon H. LaVerne,
Chief Financial Officer — 40% of base salary; Kristin M. Rogers, Executive Vice
President of Sales and Marketing — 40% of base salary; and Joseph B. Hayek,
Executive Vice President of Corporate Development and Investor Relations — 40%
of base salary. Additionally, the Compensation Committee approved an increase to
Mr. Newton’s annual contractual bonus opportunity of $120,000 to an annual bonus
opportunity of $127,000. Mr. Newton does not participate in the general
executive incentive bonus plan based on an agreement between the Company and
Mr. Newton, which was originally entered into in June of 2004 in an effort to
avoid any conflict of interest in the outcome of his legal advice to the
Company.

 

The general plan will be funded at the above amounts if the company achieves
100% of a target of adjusted EBITDA for the 2011 calendar year, excluding the
results of its new OnSale segment. Adjusted EBITDA is defined under the plan as
earnings before interest, taxes, depreciation and amortization, and adjusted for
stock-based compensation and non-recurring special charges, if any, to be
excluded from the calculation of EBITDA in the discretion of the Compensation
Committee.

 

The plan also has a minimum adjusted EBITDA for any incentive bonuses to be paid
under the plan and contains incentive bonus decelerators based on performance
below the performance target. If the company’s performance falls below the
performance target, but is at least 90% of the performance target, the incentive
bonuses may be reduced by a percentage of the incentive bonus target equal to
two times the percentage points by which adjusted EBITDA falls below the
performance target. For example, if the company achieves 90% of the performance
target, incentive bonuses under the plan may be funded at 80% of the target
incentive bonus amounts described above.

 

Additional decelerators will apply if the company’s performance is between 80%
and 90% of the performance target.  In such event, in addition to the first
decelerator described above for performance between 90% and 100% of the
performance target, the incentive bonus amounts may be further decreased by an
additional eight times the percentage points by which adjusted EBITDA falls
below 90% of the performance target.  For example, if the company achieves 85%
of the performance target, incentive bonuses under the plan may be funded at 40%
of the incentive bonus amounts described above.  If the company achieves less
than 80% of the performance target, the plan will not be funded, and no
incentive bonuses will be paid under the plan.

 

The plan also contains accelerators under which the incentive bonus amounts can
exceed the above described target incentive bonus amounts. If the company’s
performance is between 100% and 110% of the performance target, the incentive
bonuses may be increased at a rate of two times the percentage points by which
adjusted EBITDA exceeds 100% of the performance target.  For example, if the
company achieves 110% of the performance target, the incentive bonuses may be
paid at 120% of the above described incentive bonus target amounts.

 

--------------------------------------------------------------------------------


 

Additional accelerators are available if the company’s performance is between
111% and 130% of the performance target. In such event, in addition to the first
accelerator described above for performance between 100% and 110% of the
performance target, the incentive bonus amounts may be further increased by an
additional four times the percentage points by which the performance target
exceeds 110%, with a maximum funding of 200% of the incentive bonus targets. For
example, if the company achieves 120% of the performance target, the plan may be
funded and incentive bonuses paid at 160% of the above described incentive bonus
target amounts. If the company achieves 130% or more of the performance target,
the plan may be funded and incentive bonuses paid at 200% of the above described
incentive bonus target amounts.

 

All amounts funded may be reduced at the sole discretion of the Compensation
Committee based upon qualitative or quantitative factors. In addition to
participation in the executive incentive bonus plan, as described above, all of
our executive officers are eligible for discretionary bonuses as determined from
time to time by our Compensation Committee.

 

--------------------------------------------------------------------------------